Citation Nr: 1437524	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right elbow epicondylitis, claimed as right upper arm condition.

2.  Entitlement to service connection for a left upper arm condition.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for bilateral eye disorders.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a left shoulder disorder, to include as due to a neck disorder, to include as due to fractured left zygomatic-maxillary complex.

7.  Entitlement to service connection for a neck disorder, to include as due to fractured left zygomatic-maxillary complex (ZMC).

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to an initial compensable rating for fractured left zygomatic-maxillary complex (ZMC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in August 2013 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for bilateral eye disorders, bilateral hearing loss, left shoulder disorder, neck disorder and lumbar spine disorder, as well as entitlement to an initial compensable rating for ZMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his August 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeals of entitlement to service connection for a right elbow disorder and left arm disorder be withdrawn.

2.  Resolving reasonable doubt in the Veteran's favor, his right shoulder disorder began in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a right elbow disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for service connection for a left upper arm disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for entitlement to service connection for right shoulder disorder, to include degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in August 2013, on the record during his Board hearing, the Veteran requested that his claims of entitlement service connection for a right elbow disorder and left upper arm disorder be withdrawn.  Thus, the Veteran has withdrawn these appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to for service connection for right shoulder degenerative joint disease, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.


Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of arthritis within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) . 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

During his August 2013 Board hearing, the Veteran testified that he suffered a muscle tear of his right shoulder two months prior to his separation from service.  He also stated that his right shoulder bothered him as a result of loading 105 Howitzers.  He is right-handed and so he used his right shoulder during his work loading munitions.  When asked if he sought treatment for his right shoulder once he separated from service, he stated that he did not seek medical treatment, but instead self-medicated with over the counter medication.  He noted that his right shoulder initially hurt during the injury in service, but the pain lessened with his over the counter medication.  He stated that he did road maintenance after his discharge from service, but that he never injured his right shoulder again after his in-service muscle injury.  He also described that going to "sick call" was "frowned upon" during his time in service.

Service treatment records reveal that the Veteran complained of right shoulder symptoms, and was assessed with a pulled muscle in his right shoulder in May 1964.  He was treated with Robaxin and hot compresses.  Unfortunately, the Veteran's separation from service evaluation and report of medical history was provided in April 1964, prior to his right shoulder injury.

VA treatment records note that the Veteran complained of right shoulder pain in June 2008.  He stated that his right shoulder "bothered [him] a long time."  He was noted to have an x-ray of his right shoulder in March 2005, however, the results of that x-ray are not available in the claims file or virtual record.  An MRI revealed "significant problem with tears and degenerative arthritis."

In February 2010, the Veteran was afforded a VA joints examination.  The Veteran reported he injured his right shoulder during an altercation with military police in 1963.  He stated he was evaluated by x-ray, and that he believed it did not reveal an injury.  The examiner noted that the results of the x-ray are not contained in the service treatment records.  He stated he was then given medication, a sling, and three days of light duty, after which the symptoms resolved.  The examiner noted that the service treatment records showed he injured his right shoulder in 1964 and was treated with medication and hot compresses.  "Service treatment records show no diagnosis of any shoulder condition in physical dated in 1963/1964 and the Veteran checked NO next to 'painful or trick shoulder or elbow' on both occasions."  The examiner opined that it was less likely as not that the Veteran's right shoulder rotator cuff tear and degenerative joint disease were caused by his service because service treatment records "provide little evidence of any serious right shoulder injury during service; no documentation of chronicity of right shoulder symptoms until decades after leaving active duty; and available objective evidence is insufficient to demonstrate a linkage between his right shoulder condition and his active duty."

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for right shoulder degenerative joint disease.  The record clearly reflects that the Veteran has a right rotator cuff tear and degenerative joint disease of the right shoulder.  Although the Veteran was not diagnosed with right shoulder arthritis during service, the treatment records show that during service, in May 1964, the Veteran was treated for a right shoulder pulled muscle.  He reported that he was injured in 1963 after an altercation.  Service treatment records show that his right wrist was injured in 1963, but that his right shoulder complaints were in May 1964, after his separation evaluation was provided.  The lay evidence of record reflects that the Veteran continued to suffer from right shoulder symptoms after service, and he reported self-treatment with over the counter pain medication.  He also reported a "long" history of his right shoulder "bothering" him.  In this regard, the Veteran is competent to report matters within his own personal knowledge such as pain and discomfort (which the Veteran is competent to report).  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise).  It therefore follows that the Veteran is competent to report certain symptoms that have persisted from active service to the present.  

Although the February 2010 examiner opined that the Veteran's right shoulder rotator cuff tear and degenerative joint disease were less likely as not incurred in or caused by his active service, the examiner provided this opinion, in part, based on his understanding that the Veteran did not further complain of right shoulder pain during 1963 and 1964 evaluations.  This rationale is an incorrect reading of the dates.  The Veteran was provided a April 1964 but was noted to have a right shoulder pulled muscle in May 1964.  He was not provided further treatment or evaluation prior to being discharged from service.  Additionally, the examiner's statement that the service treatment record contained "little evidence of any serious right shoulder injury during service" suggests that there is evidence of a serious right shoulder injury in service.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the February 2010 VA medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

Resolving all reasonable doubt in the Veteran's favor, the Board finds the competent and probative evidence of record shows that the Veteran's right shoulder degenerative joint disease had its onset during service.  As noted above, lay evidence of chronicity of symptomatology may be sufficient to provide a nexus between a current diagnosis and an in-service notation of injury or disease.  Walker limits this to disabilities noted to be "chronic" under 38 C.F.R. § 3.309, such as arthritis in this case.  Here, the competent, credible and probative evidence of record shows that right shoulder pain persisted to the present, and that the Veteran was subsequently diagnosed with right rotator cuff tear and degenerative joint disease of the shoulder in 2008.  Given the Veteran's service treatment records showing complaints of right shoulder pain in service, just prior to his discharge, his statements of ongoing pain and self-treatment after service, and the diagnosis of degenerative arthritis in 2008, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records after service confirming ongoing symptoms.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right shoulder degenerative joint disease are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56 .


ORDER

The appeal of entitlement to service connection for a right elbow disorder is dismissed.

The appeal of entitlement to service connection for a left upper arm disorder is dismissed.

Entitlement to service connection for right shoulder degenerative joint disease is granted.


REMAND

Unfortunately, a remand is required in regard to several of the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

ZMC increased rating

During the August 2013 hearing, the Veteran's representative argued that the Veteran's ZMC could not be properly rated without a CT scan.  Although he had x-rays, the representative argues that a CT scan is necessary to determine the degree of displacement of the maxilla.

In support of this contention, the Veteran submitted an internet medical article one ZMC which noted that "traditional facial radiographs have limited usefulness in the diagnosis of ZMC fractures."  Additionally, "CT scans...are considered the criterion standard for radiologic diagnosis of ZMC fractures.

Here, the Veteran has been diagnosed with a ZMC fracture already, but as the representative has provided some evidence that a CT scan provides more precise readings for ZMC fractures, the Board will remand the claim for a CT scan and additional VA examination.

Eye disorder

The Veteran was afforded a VA eye examination in February 2010, and was diagnosed with compound hyperopic astigmatism/presbyopia, and mild cataracts.  He described his ZMC fracture injury during service, but stated he did not need glasses after the injury.  The examiner noted the Veteran did not have ocular residuals of a left ZMC fracture.  The Veteran described his right eye "jumped" following the ZMC fracture.  The examiner noted this was probably simply myokymia.  The examiner opined that the Veteran's refractive error and in-service myokymia were not due to his ZMC fracture.

During his August 2013 Board hearing, the Veteran reported he was receiving eye care from a private treatment provider.  The claims file and virtual records do not contain any private treatment records.  On remand, attempts should be made to obtain additional treatment records. 

Hearing loss

The Veteran was afforded a VA hearing loss examination in February 2010.  The examiner specifically noted the Veteran's induction whisper test results (April 1962) and his hearing test from separation in April 1964.  Service treatment records also include hearing tests from December 1963 and April 1960.  VA has conceded that the Veteran was exposed to hazardous noise in service.  The examiner opined that the Veteran's hearing loss was not due to his service because he had "normal hearing" on release from active duty, as noted in the April 1964 audiogram.  

The VA examiner did not explain the significance of finding "normal" hearing at discharge in regard to the likelihood that in-service noise exposure caused the Veteran's current hearing loss, and it is impermissible for the Board to make a medical inference.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the law, the Board must consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  Moreover, as detailed below, in finding that the 1964 audio test results were "normal," it is not apparent that the examiner considered that with regard to audiometric readings, service department readings prior to October 31, 1967, are presumed to be in American Standards Association (ASA) units and must be converted to International Standard Organization (ISO) units to be compared with later results.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  A medical opinion based upon an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As the VA examiner did not provide an adequate rationale, and the opinion appears to rest on a partially inaccurate factual premise, the report must be returned to the examiner for a clarification of opinion.  See Barr, 21 Vet. App. at 311.

Neck, lumbar spine, left shoulder

The VA spine examination, provided in February 2010, included a negative opinion regarding the Veteran's lumbar spine claim.  The examiner provided a negative opinion, in part, because VA treatment records noted that the Veteran had chronic neck/back pain caused by a motor vehicle accident which occurred many years after he left active duty.  The Veteran reported he was in a car accident in 1999 and sustained neck and back injuries.  He also noted that it was a "workman's comp case."  The examiner noted that there were no records from this accident in the record.

During his Board hearing, the Veteran stated that his neck symptoms began after his surgery to repair his ZMC fracture.  He reported that following surgery he complained of neck pain, and the surgeon informed him that his neck hurt due to the position of his head during the several-hour long surgery.  He indicated that his left arm pain radiated from his neck.  He also reported that he had a back injury in 2002, but he argued that his back pain continued from his in-service injury in 1962.  He also reported he had private treatment for his back symptoms.  

On remand, the Veteran should be requested to sign releases for private treatment records for his neck/back complaints, and attempts should be made to obtain the 1999/2002 worker's compensation records regarding the Veteran's post-service motor vehicle accident.  Additionally, the Veteran has not been provided with a VA examination addressing his neck disorder claim.  He has stated his neck pain began in service following his ZMC fracture surgery, and he believes his neck pain is a result of his service-connected disability.  After any additional available evidence has been obtained, the Veteran should be provided a VA nexus examination.

The Veteran's claim of a left shoulder disorder, noted to be peripheral neuropathy or radiculopathy of his neck disorder, is inextricably intertwined with his neck disorder claim, and therefore must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the elements of secondary service connection for the claim of entitlement to service connection for a neck disorder (secondary to ZMC fracture surgery) and a left shoulder disorder (secondary to a neck disorder).

2.  Request the Veteran to identify any outstanding treatment records concerning his eye disorder, neck/back disabilities, and left shoulder symptoms.  To include records related to the 1999 or 2002 motor vehicle accident; and to complete an authorization form (VA Form 21-4142) for each non-VA provider.  After obtaining the necessary authorizations, request any outstanding treatment records.  All records requests and responses, including negative responses, should be documented, and all records received should be associated with the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain them.  The Veteran should also be allowed an appropriate time to provide any missing records.

3.  Attempt to obtain Worker's Compensation records from the Veteran's reported 1999 or 2002 motor vehicle accident and his back/neck injuries.  Document all attempts to obtain records.  If the records cannot be obtained, follow proper notification procedures and ensure that a formal finding of unavailability is added to the claims file or virtual record.

4.  Schedule the Veteran for a VA medical examination to determine the current severity of his ZMC fracture residuals.  All subjective complaints and objective findings must be noted in the VA examination report.  The examiner must review the claims file and virtual record.  All necessary tests must be completed, including providing the Veteran with a CT scan.  All opinions must be supported by a complete rationale.

5.  Return the February 2010 VA audiological examination report along with the claims file and a copy of this remand to the examiner for clarification of the opinion provided.  

The examiner is advised that the service audiometric test results must be converted from ASA to ISO units, as discussed in this Remand.

The examiner should provide another opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is related to conceded in-service hazardous noise exposure.  In so doing, the examiner must discuss the significance of the changes in auditory thresholds shown in 1960, 1963 and 196, when converted to ISO units, and the significance of the "normal" thresholds documented in the 1964 separation examination in regard to the likelihood that in-service noise exposure caused chronic hearing loss.  The examiner must address the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  If it is determined that another examination is necessary such should be scheduled.

6.  Schedule the Veteran for a VA orthopedic examination regarding his claim of entitlement to service connection for a neck disorder secondary to surgery for his ZMC fracture.  The examiner must be provided with the claims file/access to virtual record.  In addition to reviewing the available evidence, the examiner should solicit a history from the Veteran.  Following review of the record and interview, the examiner should provide the following opinions:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed a neck disability in service, to include as a result of his ZMC fracture surgery?

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed a neck disability as a result of his service-connected ZMC fracture residuals?

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's neck disability is aggravated by his ZMC fracture?  If the examiner finds that the Veteran's neck is aggravated by his ZMC fracture, then the examiner must discuss the severity of the neck injury prior to aggravation and after aggravation.

Rationales must be provided for all opinions expressed.

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


